GATES, J.
This is an appeal from the judgment of the trial court .reversing the action of the defendant independent school district and its hoard of education in expelling appellant’s son from school on December 17, 1913. In September, 1914, upon the hearing of a motion therefor, this court struck out 162 pages of appellant’s brief, upon the ground that the entire record of the proceedings had at the trial was printed verbatim, and no-attempt was made to -condense the same. Rogers v. Penobscot Min. Co., 26 S. D. 52, 127 N. W. 471. Pursuant to leave granted, appellant filed a new brief, omitting the greater part of the former evidence, but including 45 pages of -questions and answers, which appear in, precisely the same form as in the original brief and without any condensed, matter. Without considering said 45 pages, we are unable to discover error on the -part of the trial court.
The judgment and order denying a new trial are therefore-affirmed.